Citation Nr: 0625831	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
 





INTRODUCTION

The veteran had active military service from December 1967 to 
April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDING OF FACT

The veteran has mild or transient PTSD symptoms which 
decrease his work efficiency and ability to perform 
occupational tasks during periods of significant stress and 
are continuously controlled by medication.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including PTSD, are specifically rated 
under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The veteran's is currently assigned a 10 percent rating for 
PTSD under 38 C.F.R. § 4.130, DC 9411.  A 10 percent rating 
is assigned when a veteran has occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication.

A 30 percent disability rating is assigned when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The veteran indicated in a statement in support of his claim 
dated in September 2004 that he has some problems 
concentrating, but that his PTSD has not had any serious 
effects on his job.  He also indicated that while he goes to 
church and to work, he does not want to go to family 
functions and he does not always feel comfortable around 
people.

During the pendency of the veteran's appeal, his overall 
functioning dropped significantly for a period, resulting in 
Global Assessment of Functioning (GAF) scores as low as 40, 
which are indicative of either some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood; however, it appears that much of this 
stemmed from the tragic death of his daughter in an 
automobile accident.  For several months after her death, the 
veteran enrolled in an intensive PTSD treatment program, and 
he was awarded a temporary 100 percent rating for that 
period.

Nevertheless, since his discharge from the intensive program, 
the veteran has rebounded well and appears to be in good 
control of his emotions and overall functioning.

At a VA examination in July 2003, the veteran scored 29/30 on 
the Folstein Mini-Mental examination.  The examiner observed 
that the veteran had nightmares and flashbacks about once a 
month, but found that he was functioning well on both social 
and occupational levels.  The examiner assigned a GAF score 
of 60, which is assigned when an individual presents either 
mild to moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or mild to 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers); 
and he indicated that while the veteran had PTSD, his 
symptomatology was mild. 

At a VA examination in August 2004, the veteran was neatly 
dressed, his speech was normal and he was alert and oriented.  
The veteran indicated that he got a little down sometimes, 
but felt pretty good most of the time.  He had no current 
suicidal or homicidal ideations or other violent thoughts.   
The examiner again assigned a GAF score of 60 which the 
examiner explained indicated only mild industrial and 
moderate social limitation.  The examiner concluded that the 
veteran appeared to be functioning well overall, and while he 
tended to be socially isolative, he was working a full-time 
job which he enjoyed.  

The veteran's treatment records continue to demonstrate that, 
with the exception of the period during which the veteran was 
in intensive treatment, his symptoms of PTSD are mild.  The 
veteran continues to have periodic nightmares and flashbacks, 
but they appear not to dramatically limit his overall 
functioning.  Since receiving treatment, the veteran, with 
the help of medication, has grown increasingly in control of 
his PTSD and he has begun to attempt activities, such as 
hunting with his son, which might have triggered bad memories 
in the past.  As such, the medical evidence, consisting of 
outpatient treatment records and examination reports, fails 
to show a severity of symptomatology sufficient to merit an 
increased rating, and the veteran's claim is therefore 
denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided by a letter dated in 
August 2002.  By this, and by the statement of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, and the veteran was 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that the symptomatology of his 
PTSD had increased in severity was needed, and he has been 
provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 10 percent for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


